 Case: 1:14-cv-01748 Document #: 2928 Filed: 11/28/18 Page 1 of 2 PageID #:76455




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re: TESTOSTERONE                                    Master Dkt. Case No. 1:14-cv-01748
REPLACEMENT THERAPY
PRODUCTS LIABILITY LITIGATION                          MDL No. 2545

This document relates to all cases                     Honorable Matthew F. Kennelly


                         CASE MANAGEMENT ORDER NO. 143
           (Application of CMO 126 to Future Cases Against AbbVie Defendants)

       This Case Management Order (“CMO”) applies to all Plaintiffs alleging personal injury

(and related) claim(s) against AbbVie Inc., AbbVie Products LLC, Solvay Pharmaceuticals Inc.,

Unimed Pharmaceuticals LLC, Abbott Laboratories, Abbott Products LLC, Abbott Products Inc.,

and/or any of the forgoing entities’ parents, predecessors, successors, subsidiaries, affiliates,

divisions, business units, joint ventures, partners, manufacturers, suppliers, distributors,

licensors, and/or contractors (collectively the “AbbVie Defendants” herein) who have cases

pending against the AbbVie Defendants as of the date this CMO is entered and do not to settle

under the voluntary settlement program, and all Plaintiffs with cases alleging personal injury

(and related) claim(s) against the AbbVie Defendants that are newly filed in, removed to, or

transferred to this MDL after the entry of this CMO (collectively the “Litigating Plaintiffs”

herein).

       The Court is aware that, without admission of fault or liability, that AbbVie Inc. has

entered into a Master Settlement Agreement to resolve cases alleging personal injury (and

related) claims against it related to AndroGel. Because AbbVie Inc. and Plaintiffs’ Counsel

entered a Confidential Term Sheet regarding a global settlement, the Court entered CMO 134 on

September 10, 2018, staying proceedings involving the AbbVie Defendants [Dkt. No. 2866].
  Case: 1:14-cv-01748 Document #: 2928 Filed: 11/28/18 Page 2 of 2 PageID #:76455




        For all the reasons discussed in CMO 126, which are adopted herein by reference, and in

light of the Master Settlement Agreement that AbbVie Inc. and Plaintiffs’ Counsel entered after

over four years of litigation, the Court finds it appropriate at this time to order the application of

CMO 126 to all Litigating Plaintiffs and AbbVie Defendants.

        This Order requires Litigating Plaintiffs to adhere to all requirements, procedures, and

deadlines set out in CMO 126, including, but not limited to, all requirements to (1) produce certain

specified information and documents regarding their claim(s), (2) provide expedited bifurcated

discovery on statute of limitations, other time-based defenses, and causation issues, and (3) engage

in related dispositive motion practice prior to any further discovery. Litigating Plaintiffs who

represent themselves pro se shall be bound by the requirements of CMO 126 and shall fully comply

with all obligations required of counsel by CMO 126, unless otherwise stated in CMO 126.


IT IS SO ORDERED:


Date: November 28, 2018
                                                         _____________________________________
                                                                     MATTHEW F. KENNELLY
                                                            UNITED STATES DISTRICT JUDGE
